BUTLER, District Judge.
When the vessels came within view they were from three to five miles apart. The libelant was down the bay, on the western side of the channel, getting under way from her anchorage, heading northeast, and paying off southward, to go to sea. The respondent was above, coming down near midchannel, and understood the libelant’s intention to turn southward. She kept her course until more than half the distance between the vessels had been traversed, and then apprehending danger, turned eastward, as far as existing circumstances permitted — which was only about two points. As she thus endeavored to cross the Penrose’s hows, the vessels came into collision slightly. The injury sustained by the Penrose, for which she sues, was small.
On the hearing I was impressed with a belief that the Lipsett should have gone westward when she turned the other way, or earlier. It seemed dangerous to attempt to cross the Penrose’s how, and entirely safe to go under her stern. Further examination has satisfied me that this impression was right. It was the duty of the Lipsett to keep out of the way. She could not know how far east the Penrose would go, under the circumstances, and she should therefore have turned the other way in time to avoid danger, as she might easily have done. She was not justified in believing her course, originally or as changed, safe, because she was not justified in supposing the Penrose would turn earlier than she did. The only serious question in my mind, after such fuller examination, was whether the Penrose was not also at fault in going so far east. While her officers testify thát she turned as rapidly as she conveniently could# that they fully recognized the duty of doing so and.endeavored to perform it, witnesses called by the respondent testify that she could have turned earlier. The question thus presented involves consideration of the effect of the existing state of Wind and tide, and of the management of helm and sails. Such a question can only he wisely dealt with by an experienced navigator; the theorizing and guessing of a landsman, no matter how intelligent, and whether lawyer-or layman, is of no value. Under the circumstances I deemed it proper, therefore, to take the judgment of a master seaman who has had long experience in the navigation of sailing vessels. The answers of Oapt. Call are annexed hereto. They support the testimony of the Penrose’s officers; and consequently I find that this vessel turned as rapidly as she conveniently could,- and was not therefore in fault.
The libel must be sustained and a decree may be prepared accordingly.